Exhibit 10.1 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into this 14th day of January 2009, by and among Core Corporate Consulting Group, Inc., a Delaware corporation (“Buyer”) and WoodCliff Healthcare Investment Partners, LLC, a Delaware limited liability company (the “Seller”). The Buyer and the Seller are hereinafter sometimes referred to collectively as the “Parties” or singly as a “Party.” WHEREAS, the Seller owns 14,400 shares of Class A Series Preferred Stock, par value, $50.00 per share (the “Preferred Stock”), and 1,739,130 shares of Common Stock, par value, $0.01 per share (the “Common Stock”), of Comprehensive Care Corporation, a Delaware corporation (“CompCare”); and WHEREAS, the Seller wishes to sell the Shares to the Buyer, and the Buyer wishes to purchase the Shares from the Seller, upon the terms and subject to the conditions set forth herein; NOW, THEREFORE, in consideration of the premises and the mutual promises herein made, and in consideration of the representations, warranties and covenants herein contained, the Parties agree as follows: ARTICLE I DEFINITIONS 1.1Definitions. As used in this Agreement, the following terms shall have the definitions set forth below: “Agreement” means this Stock Purchase Agreement and all amendments hereto. “Business Day” means any day other than a Saturday, Sunday or a day on which banks are permitted or required to be closed in New York, New York. “Buyer” has the meaning set forth in the preface above. “Closing” has the meaning set forth in Section 2.3. “Closing Date” has the meaning set forth in Section 2.3. “Common Stock” has the meaning set forth in the preface above. “CompCare” has the meaning set forth in the preface above. “Deposit” measn the $100,000 deposit made by Buyer in partial satisfaction of the Purchase Price and held by Seller’s attorney in escrow. “Governmental Entity” means any government or subdivision thereof, whether domestic or foreign, or any administrative, governmental or regulatory authority, agency, department, division, commission, court, tribunal or body, whether domestic, foreign or multinational. “Incumbent Directors” means Steven R. Peskin, Michel A. Sucher, andMichael Yuhas. “Law” means any federal, state, local or foreign law, statute, code, ordinance, rule, regulation, judgment, order, injunction, decree, arbitration award, agency requirement, license or permit of any Governmental Entity. “Party” has the meaning set forth in the preface above. 1 “Person” means an individual, partnership, corporation, limited liability company, association, joint stock company, trust, joint venture, unincorporated organization or Governmental Entity. “Preferred Stock” has the meaning set forth in the preface above. “Purchase Price” means $1,500,000 which consists of the Deposit plus $1,400,000 to be delivered at Closing. “SEC” means the Securities and Exchange Commission “Securities Act” means the Securities Act of 1933, as amended. “Securities Exchange Act” means the Securities Exchange Act of 1934, as amended. “Seller” has the meaning set forth in the preface above. “Shares” means the Preferred Stock and the Common Stock. 1.2Use of Words and Phrases. “Herein,” “hereby,” “hereunder,” “hereof,” “hereinabove,” “hereinafter” and other equivalent words refer to this Agreement as a whole and not solely to the particular Section of this Agreement in which any such word is used. The definitions set forth in Section 1.1 hereof include both the singular and the plural. Whenever used in this Agreement, any pronoun shall be deemed to include both singular and plural and to cover all genders. All references to dollars in this Agreement shall mean U.S. dollars. ARTICLE II PURCHASE AND SALE 2.1Purchase and Sale of the Shares. Upon the terms and subject to the conditions of this Agreement, at the Closing, the Seller shall sell to the Buyer, and the Buyer shall purchase from the Seller, the Shares. 2.2Purchase Price; Allocation of Purchase Price. The aggregate purchase price for the Shares shall be $1,500,000 in cash (the “Purchase Price”).The Purchase Price shall be allocated as follows: (i) $1,100,000 as to the Preferred Stock and (ii) $400,000 as to the Common Stock.At closing the Deposit shall be applied towards payment of the Purchase Price. 2.3Closing. The closing of the transactions contemplated by this Agreement (the “Closing”) shall take place at the offices of CompCare, commencing at 11:00 a.m. EST on January 14, 2009 or within one (1) Business Day following the satisfaction or waiver of all conditions to the obligations of the Parties to consummate the transactions contemplated hereby (other than conditions with respect to actions the respective Parties will take at the Closing itself) or such other place and date as the Parties may mutually determine (the “Closing Date”). 2.1Actions Prior to or at Closing. At the Closing, (a)the Seller will deliver to the Buyer (i)stock certificates evidencing the Shares duly endorsed in blank, or an affidavit of lost stock certificates, accompanied by (ii)stock powers duly executed in blank; (iii)a receipt for the Purchase Price; 2 (iv)a copy of the resolution of the Seller authorizing this Agreement and the transactions contemplated hereby; and (v)a copy of the resolutions of Hythiam, Inc., as the managing member and sole equity holder of the Seller, authorizing this Agreement and the transaction contemplated hereby. (b)the Buyer will deliver to the Seller (i)the Purchase Price minus the Deposit, by wire transfer in immediately available funds as directed by the Seller. ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER The Seller represents and warrants to the Buyer that the statements contained in this Article III are correct and complete as of the Agreement Date and will be correct and complete as of the Closing Date. 3.1Capacity of Seller. The Seller is a limited liability company duly formed and validly existing under the laws of the State of Delaware. The Seller has full limited liability company power and authority to conduct its business as it is presently conducted, to enter into this Agreement, to carry out the Seller’s obligations hereunder and to consummate the transactions contemplated hereby. This Agreement has been duly executed and delivered by the Seller, and assuming due execution and delivery by the Buyer, this Agreement constitutes a legal, valid and binding obligation of the Seller, enforceable against the Seller in accordance with its terms, except as enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting rights of creditors generally or by general principles of equity. 3.2Noncontravention. Neither the execution and the delivery of this Agreement, nor the consummation of the transactions contemplated hereby, will violate any Law to the Seller is subject.
